Citation Nr: 1046953	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  03-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a mental disorder, 
including schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This claim was remanded by the Board in April 2006 for compliance 
with statutory notification requirements.  In August 2007, the 
Board reopened the Veteran's previously denied claim, but denied 
the claim on its merits. In August 2008, the Veteran and VA filed 
a Joint Motion to Remand the appeal (Joint Motion) with the 
United States Court of Appeals for Veterans Claims (Court).  

In June 2009, the Board remanded the claim to afford the Veteran 
a VA mental disorders examination.  The Veteran underwent a VA 
examination in November 2009.  The claim was returned to the 
Board in July 2010 and was again remanded for clarification of 
the November 2009 VA examiner's opinion.  An addendum to the 
November 2009 opinion was issued in August 2010.  The claim is 
now ripe for adjudication.  


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the 
Veteran's mental disorder had its onset during service.  





CONCLUSION OF LAW

The criteria for a grant of service connection for a mental 
disorder are approximated.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

Merits of the Claim

The Veteran claims he has a mental disorder that was incurred 
during his period of service.  With resolution of the doubt in 
favor of the Veteran, the Board finds that the evidence is in 
equipoise and the Veteran's claim is granted.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Review of the Veteran's service treatment records reveals no 
complaints or findings of any psychiatric disorder, nor was there 
any diagnosis of, or treatment for, any psychiatric disorder.  
The report of the separation examination conducted in June 1955 
states that the Veteran was psychiatrically normal.  The Veteran 
did not mention any psychiatric problems on his May 1957 VA Form 
8-526, Application for Compensation or Pension.  He was seeking 
service connection for a back condition, headaches, and 
dizziness.  He did not mention the existence of any psychiatric 
symptoms or problems.  There were no psychiatric complaints or 
findings in the treatment reports from VA hospitalizations dated 
in March/April 1958; November/December 1959, and August to 
October of 1961.

The Veteran was hospitalized in a VA facility for 
gastrointestinal complaints in October 1961.  In November 1961, 
his discharge diagnoses included "anxiety state."  In August 
1963, the Veteran complained of nervousness.  VA outpatient 
records for January 1972 indicate that the Veteran's son had said 
that the Veteran experienced hysterical attacks; a diagnosis of 
undifferentiated schizophrenia was rendered.  Subsequent VA 
hospital reports and outpatient records reveal that the Veteran 
was treated on multiple occasions for psychiatric symptoms, and 
was primarily diagnosed as undifferentiated schizophrenia.  Other 
VA diagnoses included hysterical neurosis, schizoid reaction, and 
schizoid personality disorder.

The Veteran underwent a psychiatric evaluation in May 1972 for 
the Disability Determination Unit of Social Security 
Administration (SSA).  The examiner indicated that the Veteran's 
wife had said that the Veteran had been a nervous person since 
his discharge from service, but he had been more so during the 
previous two years when he began to experience delusions and 
insomnia.  The examiner rendered a diagnosis of paranoid 
schizophrenia.  The evidence of record as to the Veteran's 
employment in the years subsequent to active duty in June 1955 to 
1961 is sparse.  The SSA awarded the Veteran disability benefits 
effective in 1972.  

The Veteran's spouse testified at the personal hearing conducted 
at the RO in July 1981.  She said that the Veteran had undergone 
personality changes while he was in service that were apparent 
when he visited her while on leave and when he was discharged 
from service.  

Also at the hearing, a VA psychiatrist who had reviewed the case 
and previously evaluated the Veteran for psychiatric problems, 
testified that if the statements from the Veteran and his wife 
that the Veteran began acting strangely in service were true, 
then it was "possible" that the Veteran's schizophrenia was 
precipitated by the stress of his active duty service.

Another private physician who examined the Veteran for SSA 
benefits in September 1981 also rendered a diagnosis of paranoid 
schizophrenia.  This doctor noted that the Veteran's wife had 
said that he had been "suffering from the nerves" since his 
discharge from the military.

The Veteran testified at another personal hearing conducted at 
the RO in January 1986.  He said that the maltreatment he 
experienced while in service created a nervous condition.  He 
said that he would jump up and down all of the time and talk to 
himself.  He also stated that he used to take baths without being 
aware of it and that he was told that he would urinate on 
himself.

In March 1992, the Veteran was admitted to the hospital for 
hallucinations, paranoid delusions, and disorganized behavior.  
The Veteran was diagnosed with schizophrenia, chronic 
undifferentiated type, acute exacerbation. 

The Veteran underwent a VA psychiatric examination in July 1995; 
the examiner reviewed the claims file.  The examiner rendered a 
diagnosis of chronic undifferentiated schizophrenia.  The 
examiner concluded that, based on the Veteran's history and 
current condition, the Veteran did not have a psychiatrically 
diagnosable condition until November 1991, that his originally 
diagnosed anxiety disorder matured into the current 
undifferentiated schizophrenia, and that the Veteran's 
schizophrenia was not etiologically related to stress or to any 
other incident of military service.

Review of the Veteran's VA treatment records dated from 1995 to 
the present indicate that he still carries a diagnosis of chronic 
schizophrenia, undifferentiated type.  The report of the VA 
psychiatric examination conducted in September 2002 also contains 
that diagnosis.

In August 2003, the Veteran underwent a VA examination.  The 
examiner stated that the Veteran reported that he had been 
nervous and had insomnia after his discharge from service.  The 
examiner diagnosed the Veteran with severe schizophrenia, 
paranoid type.  The doctor also opined that the Veteran's 
psychiatric condition had its onset while the Veteran was on 
active duty in Korea.  

The Veteran underwent another VA examination in November 2009.  
That examiner reviewed the Veteran's claims folder, including the 
August 2003 examination.  The examiner took a complete history of 
the Veteran.  The November 2009 examiner reported that the 
Veteran was at some point a "maintenance employee at a hotel and 
at a storage."  This is substantiated by an October 1961 VA 
Social Work note, which, however, also noted that the Veteran had 
studied electronics and was also employed as a carpenter but at 
the time of the examination had no income and "did not appear to 
be employable."

The VA examiner diagnosed the Veteran with schizophrenia, chronic 
paranoid type in acute exacerbation.  The examiner opined that 
since there is no evidence of any mental complaint or treatment 
during active military duty and the first evaluation and 
diagnosis of schizophrenia dated back to October 1971, the 
Veteran's mental disorder was not caused by or the result of 
military service.    

The examiner also reported the Veteran's apparent account that he 
served in combat and received combat-related wounds.  However, 
the record indicates that although the Veteran was assigned to 
Korea as a light weapons infantryman, he enlisted in the service 
in July 1953 - approximately contemporaneously with the July 27, 
1953 armistice of the Korean War.  

Pursuant to the Board's July 2010 remand, the examiner issued an 
addendum to the November 2009 examination report in August 2010.  
In this addendum, the VA examiner clarified that whether the 
Veteran was in combat was not determinative as to whether his 
time in service precipitated his mental disorder.  Specifically, 
she stated that "it depends on the state of mind of the Veteran 
and the military conditions prevalent at that moment.  In other 
words, if the Veteran was in constant fear and anticipation of 
being hurt, it would have taken a toll on his abilities to cope 
with and manage the stressors related to non-combat situations.  
Additionally, there are also genetic or hereditary factors 
predisposing individuals to mental and personality disorders that 
are risk factors for schizophrenia.  Being in combat is not the 
only precipitating factor for the onset of the Veteran's 
schizophrenia."  

Also in the addendum, the examiner noted that she was unable to 
opine on whether the Veteran would or would not have been able to 
obtain and retain employment from his discharge from service 
through 1961, given that, other than the subjective reports of 
the Veteran and his wife, the only objective evidence in the 
claims file is the denial of service connection for anxiety state 
in March 1962, the August 1963 request for medical adjudication 
citing a history of anxiety, and the decision granting pension 
for a psychological disorder in January 1973.  

Finally, the examiner stated that there is no written evidence of 
psychotic symptoms during the Veteran's period of service, and 
that is the basis for her opinion that the Veteran's currently 
diagnosed psychotic disorder did not have its onset during 
service.  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning 
varicose veins); see also Jandreau, 492 F.3d at 1372 (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) 
(flatfeet).  Laypersons have also been found to not be competent 
to provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The claims file contains medical opinions both in support of and 
against the Veteran's claim.  The July 1981 and August 2003 
opinions are based on the statements of the Veteran and his wife 
that his nervousness began in-service.  The July 1995 and 
November 2009 opinions against the claim are based on the lack of 
evidence of psychotic symptoms during service.  

Lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  

The Board has considered the Veteran's written statements and 
testimony, as well as those of his spouse and his representative, 
submitted in support of his argument that his current psychiatric 
problems began in service.  The Board notes that the Veteran and 
his spouse are competent to provide testimony concerning factual 
matters of which they have firsthand knowledge (i.e., 
experiencing or observing nervousness or anxiety since his period 
of service).  Barr, 21 Vet. App. at 303; Washington v. Nicholson, 
19 Vet. App. 362 (2005).  

The Board finds the Veteran and his spouse to be competent and 
credible.  The August 2010 examiner provided no information, 
beyond that already of record at the time of the last Board 
remand, to discount or otherwise find incredible the witness 
statements regarding the onset of the Veteran's disability, 
notwithstanding the Veteran's misrepresentation as to the nature 
of his service.  

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached such a 
stage of balance.  

In this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

Entitlement to service connection for a mental disorder is 
granted.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


